id office uilc cca_2010061410584017 ---------------- number release date from ------------------- sent monday date am to ------------------------------------ cc subject hedge accounting for floating-to-fixed swap this responds to your inquiry regarding taxpayer’s claim that it can deduct the loss it incurred in the year that it terminated a notional_principal_contract that hedged its interest rate risk on issued floating rate debt the notional_principal_contract hedged the entire term of the floating rate debt taxpayer’s issued debt remains outstanding although taxpayer apparently concedes that the sec_1_446-4 hedge timing rules govern it has suggested that gain_or_loss on a hedge of floating rate debt is not required to be spread over the period to which the hedge is related_taxpayer asserts that its accounting treatment is not governed by revrul_2002_71 or the principles stated therein whether or not revrul_2002_71 directly bears on the treatment of the floating-to-fixed swaps in this case the revenue_ruling is illustrative of broader matching principles that are specifically set forth in the hedge timing regulation and bear directly on the matter here sec_1_446-4 provides that taxpayers must clearly reflect income on hedging_transactions by reasonably matching income deduction gain_or_loss from a hedging_transaction with the timing of income deduction gain_or_loss from the item or items hedged sec_1_446-4 contains more particular guidance for hedges of debt instruments it states that gain_or_loss from a transaction that hedges a debt_instrument issued or to be issued must be accounted for by reference to the terms of the debt_instrument and the period or periods to which the hedge relates the regulation goes on to make it clear that this principle applies whether or not the issued debt is fixed or floating in nature it states a hedge of an instrument that provides for interest to be paid at a fixed rate or a qualified_floating_rate for example generally is accounted for using constant yield principles thus assuming that a fixed rate or qualified_floating_rate instrument remains outstanding hedging gain_or_loss is taken into account in the same periods it would be taken into account if it adjusted the yield of the instrument over the term to which the hedge relates thus in the instant case we agree with you that hedging gain_or_loss on the floating-to- fixed swap is spread over the life of the variable rate debt that the swap served to hedge no opinion is expressed on any matter not specifically addressed herein please do not hesitate to call if you have any further questions
